Appellant has filed a motion for rehearing insisting that the evidence is insufficient to show that the offense charged was committed in Lubbock County.
In addition to the evidence quoted in the original opinion, it was stated by the witness Howerton that he bought the whiskey on the 25th day of March "at his service station in Slaton, Texas." Further, Cap Moore, a witness for the State, testified: "I know where the Dozier filling station is. I think his station is in the city limits of Slaton. I know it is on the curve out in the South edge of the city of Slaton. * * * It is in the confines of Lubbock County, Texas, * * * The station I am talking about is the one he operates. It is the one he has." Furthermore, on redirect examination on page ten, the witness said: "I know where the county line is South of Slaton. It is down there some distance this side of Southland. This station I have been talking about is this side of that county line."
It occurs to the writer that there could be no question but what the State sufficiently discharged its burden to show that the offense charged was committed in Lubbock County.
Further complaint is made of the introduction of the bottles in question and the sufficiency of the proof that they contained whiskey. As a basis for this argument it is contended that the original labels and all of the labels are not introduced in evidence. It is admitted that if they are in evidence, the labels would be sufficient to show that the bottles contain whiskey. The statement of facts before us contains evidence entirely too long to copy in this opinion, but we find about two-thirds of page nine of the statement of facts devoted to a copy of the labels on the bottles and, if it is not in evidence, appellant's counsels were in error in approving the statement of facts which we have before us.
The motion for rehearing is overruled. *Page 403